ORDER
PER CURIAM:
This case involves a suit for a deficiency under a promissory note. Respondents *872(plaintiffs below) received a judgment in their favor, entered upon a jury verdict, on their petition to collect the deficiency. Respondents also received a judgment in their favor, entered upon a jury verdict, on appellants’ (defendants below) counter-claim for damages for breach of contract. Following post-trial motions, appellants filed their notice of appeal of both judgments.
The judgments are affirmed. Rule 84.-16(d).